DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e) to PCT application PCT/EP2017/054074.
Status of the Claims
Claims 1-15 are pending.
Claims 1-12 are examined herein.
Claims 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.  
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claims 1-12 recite “A method as claimed in Claim 1 (or 2)”.  The claims should be amended to recite “The method as claimed in Claim 1 ….” as the claims are dependent claims referencing the method of Claim 1 (or 2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 11 are rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “A method as claimed in claim 1 wherein the functional microbiome identified in step (c) may go through a series of sequential or parallel enrichment steps, with each enrichment step selecting for the same or a further additional trait, so that the constructed functional microbiome has one or multiple desirable traits.”  The recitation of the phrase “may go through a series of sequential or parallel enrichment steps” renders the metes and bounds of the claim unclear as it is unclear whether the limitations following the word “may” are required by the claim or merely optional.  The claim is interpreted to mean that the limitations are optional.  This interpretation does not relieve applicant of the duty to amend the claim to remedy the deficiency.  
Claim 4 recites “A method as claimed in any preceding claim wherein the construction of the functional microbiome is site specific.”  The Specification provides the following with respect to “site specific” on page 11:  “The most important advantage of the process is that it is site specific, i.e. for one particular site or crop that a specific functional microbiome, microbe or microbial consortia is selected, constructed and used in that site.”  It is unclear if the microbiome, microbe or microbial consortia must be collected from the site where the constructed microbiome is later used, or whether the microbiome, microbe or microbial consortia can be gathered from other locations and constructed to be used at a particular site.  The claim in interpreted to mean that the microbiome, microbe or microbial consortia can be gathered from other locations and constructed to be used at a particular site.  The interpretation does not relieve applicant if the duty to amend the claim to address the identified deficiency.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, Claim 11 recites “A method as claimed any claim 1 wherein microbes within the extracted microbiome that possess specific traits are selectively enriched in liquid cultures to construct functional microbiomes, preferably wherein an enrichment step is carried out which enriches microbes selected from the group comprising phosphate solubilising microbes, IAA producing microbes, ACC deaminase producing microbes, diazotrophic microbes, abscisic acid degrading microbes, organic pollutant degrading microbes, heavy metal resistance microbes, salt resistance microbes”, which is a recitation of a broad range or limitation together with a narrow range or limitation.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamilova, et al. (Environmental Microbiology 7.11 (2005): 1809-1817).
Applicant claims a method of constructing a functional microbiome comprising microbes with one or more beneficial traits, the method comprising: (a) collecting one or more plant, rhizosphere or bulk soil samples from one or more agricultural or potential agricultural sites; the plant samples comprising at least one of the root, rhizome, shoot, flower, seed, seedling, fruit, stem, cuttings or leaves, or the soil attached to the plant, (b) liberating any microorganisms present into a liquid medium, (c) culturing any microorganisms present into an enrichment liquid medium to enrich functional microbiomes with one or more specific beneficial traits, (d) plating out the functional microbiome with a desirable trait on a solid selection medium and selecting isolates for testing (Claim 1), the method as claimed in claim 1 wherein the functional microbiome identified in step (c) may go through a series of sequential or parallel enrichment steps, with each enrichment step selecting for the same or a further additional trait, so that the constructed functional microbiome has one or multiple desirable traits (Claim 2), the method as claimed in claim 1 or claim 2 wherein the isolate is purified, and one or more microbes with one or more specific beneficial traits are selected, or wherein the isolate is not purified and the isolates with desired traits are selected (Claim 3), the method as claimed in claim 1 wherein the functional microbiome is constructed with a first most desirable trait (Claim 6), the method as claimed in claim 1 in which a functional microbiome with one or more specific traits is selected, or alternatively one or more non-purified microorganisms with one or more multiple traits are selected, or alternatively one or more purified microbes with one or more multiple traits are selected (Claim 10), the method as claimed any claim 1 wherein microbes within the extracted microbiome that possess specific traits are selectively enriched in liquid cultures to construct functional microbiomes, preferably wherein an enrichment step is carried out which enriches microbes selected from the group comprising phosphate solubilising microbes, IAA producing microbes, ACC deaminase producing microbes, diazotrophic microbes, abscisic acid degrading microbes, organic pollutant degrading microbes, heavy metal resistance microbes, salt resistance microbes (Claim 11).
Kamilova et al. discloses a method of collecting microbiome bacteria from tomato and cucumber plant roots and associated soils by suspending the bacteria (reasonably reading on a “microbiome”) in a liquid media, then culturing the bacteria in a nutrient solution to enrich for the beneficial trait of root tip colonization, said enrichment step being repeated three times in a cycle to enrich for said colonization ability and then plate the bacteria onto selective (Kanamycin) media and selecting and purifying isolates for further testing (p. 1814, left col. ¶ 5 – right col. ¶ 1, Figure 1).  Kamilova et al. discloses that the bacteria were enriched for a first beneficial (“desirable”) trait of competitive root colonization.  (p. 1809 right col. ¶ 5 – p. 1810 right col. ¶ 2).  Kamilova et al. discloses that one of the strains was further selected for improved biocontrol capacity and then that bacteria was added to plants to test for the mechanisms of biocontrol, which appeared to be niche competition.  (p. 1812 right col. ¶ 2 – p. 1813 left col. ¶ 4).  As such, the claims are anticipated by Kamilova et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamilova, et al. (Environmental Microbiology 7.11 (2005): 1809-1817) in view of Thijs et al. (Plant and soil 385.1 (2014): 15-36).
Applicant claims a method of constructing a functional microbiome comprising microbes with one or more beneficial traits, the method comprising: (a) collecting one or more plant, rhizosphere or bulk soil samples from one or more agricultural or potential agricultural sites; the plant samples comprising at least one of the root, rhizome, shoot, flower, seed, seedling, fruit, stem, cuttings or leaves, or the soil attached to the plant, (b) liberating any microorganisms present into a liquid medium, (c) culturing any microorganisms present into an enrichment liquid medium to enrich functional microbiomes with one or more specific beneficial traits, (d) plating out the functional microbiome with a desirable trait on a solid selection medium and selecting isolates for testing (Claim 1), the method as claimed in claim 1 wherein the construction of the functional microbiome is site specific (Claim 4), the method as claimed in claim 1 wherein at least two of the root, rhizome, shoot, flower, seed, fruit, stem and leaves of the plant are sampled (Claim 5), the method as claimed in claim 1 wherein the method comprises one or more subsequent sequential enrichments, with each enrichment step selecting for a further additional trait, the resultant functional microbiome having multiple traits (Claim 7), the method as claimed in claim 1 wherein the plant, rhizosphere and/or soil samples are collected from the area in which the constructed functional microbiome or the isolated microbes are ultimately to be used (Claim 8), the method as claimed in claim 1 wherein the beneficial traits are selected from the group comprising inorganic and organic phosphate and potassium release; Diazotrophic (nitrogen fixing) activity; Plant hormone production (indole-3- acetic acid, cytokinins, giberillins); Plant stress hormone reduction and the reduction in the level of abscisic acid in the plant roots, the ability to degrade toxic organic compounds, the ability to sequester, accumulate, solubilise or immobilise toxic heavy metals and the ability to survive and grow in high saline and draught conditions (Claim 9), the method as claimed in claim 1 wherein the beneficial traits are selected from: (a) plant growth promotion traits selected from the group comprising ACC deaminase activity, inorganic phosphate solubilisation, organic phosphate liberation, indole-3-acetic acid production, abscisic acid degradation, diazotrophic activity, exopolysaccharide production; (b) xenobiotic degradation traits selected from the group comprising crude oil, polycyclic aromatic hydrocarbons, phosphonate herbicides, triazine herbicides, nitroaromatics, chlorinated aromatic, volatile organic compounds, PCBs, dioxin/furans or cyanide; (c) biocontrol traits selected from phenyacetic acid, 2,4 diacetylphloroglucinol and phenazine; and/or (d) heavy metal tolerance, solubilisation or immobilisation traits selected from the group compnsmg cadmium, lead, chromium, nickel, copper, zinc, cobalt, mercury and arsenic tolerance (Claim 12).  
Kamilova et al. teaches a method of collecting microbiome bacteria from tomato and cucumber plant roots and associated soils by suspending the bacteria (reasonably reading on a “microbiome”) in a liquid media, then culturing the bacteria in a nutrient solution to enrich for the beneficial trait of root tip colonization, said enrichment step being repeated three times in a cycle to enrich for said colonization ability and then plate the bacteria onto selective (Kanamycin) media and selecting and purifying isolates for further testing (p. 1814, left col. ¶ 5 – right col. ¶ 1, Figure 1).  Kamilova et al. teaches that the bacteria were enriched for a first beneficial (“desirable”) trait of competitive root colonization.  (p. 1809 right col. ¶ 5 – p. 1810 right col. ¶ 2).  Kamilova et al. teaches that one of the strains was further selected for improved biocontrol capacity and then that bacteria was added to plants to test for the mechanisms of biocontrol, which appeared to be niche competition.  (p. 1812 right col. ¶ 2 – p. 1813 left col. ¶ 4).  Kamilova et al. teaches that the of five strains selected for further analysis, three produced IAA, and four were antagonistic against phytopathogenic fungi.  (p. 811 right col. ¶ 2 – p. 1812 right col. ¶ 1).  
However, Kamilova et al. does not teach that the construction of the functional microbiome is site specific, that the method comprises one or more subsequent sequential enrichments, with each enrichment step selecting for a further additional trait, the resultant functional microbiome having multiple traits, that the beneficial traits are selected from a group including plant hormone production (indole-3-acetic acid), the ability to degrade toxic organic compounds and degradation of nitroaromatics (such as TNT).  
Thijs et al. teaches a method of collecting microbiome organisms including endophytes from bulk soil and plant root, shoot and leaf samples and suspending those organisms (reasonably reading on a “microbiome”) in a liquid medium and then plated out and purified. Thijs et al. teaches that the organisms were collected from the area surrounding a sycamore maple tree a biome in Belgium that was a former military facility involved in the disposal of bombs and ammunition, and that the soils of the site were contaminated with TNT, normally harmful to plant growth and development.  (p. 17 right col. ¶ 3 – p. 18 right col. ¶ 1).  Thijs et al. teaches that the purpose of the methods and investigation was to identify microbes that can be useful in rhizoremediation of TNT-contaminated soil.  (p. 17 left col. ¶ 2 – right col. ¶ 1).  Thijs et al. teaches that the microbes of the microbiome that were isolated and purified, assayed and determined to be enriched in ACC-deaminase activity, IAA production, the ability to promote root growth under stress conditions (TNT stress), and degrade TNT. Thijs et al. teaches that microbes were reassembled into consortia of microbes (reasonably reading on a functional microbiome) and placed into to contaminated soils to test for their capacity to degrade TNT, which they did.  (p. 24 left col. ¶ 2 - p. 27 left col. ¶ 2). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Kamilova et al. such that an enriched microbiome is used at the site from which the original samples were collected, such as the TNT contaminated site of Thijs et al. One having ordinary skill in the art would have been motivated to do this because Thijs et al. teaches that TNT contamination is a soil condition detrimental to plant growth and that remediation of sites contaminated by TNT is a desirable goal.  It would have been prima facie obvious in view of the teachings of Kamilova et al. and Thijs et al. to use the cyclic enrichment method as taught by Kamilova et al. to enrich the organisms of the microbiomes collected from contaminated sites such as the munitions site of Thijs et al. for traits that both promote plant growth and degrade TNT, and then apply a consortium of the organisms of the microbiomes (as taught by Thijs et al.) to the same site to remediate the site.  It would have been prima facie obvious to enrich the organisms of said consortia in media for the beneficial traits taught by Thijs et al.: ACC-deaminase activity, IAA production (promoting general plant growth) and the ability to promote root growth under stress conditions (TNT stress), and degrade TNT (site-specific applications for remediation) either in parallel or in subsequent rounds of enrichment, as these are essentially the only options available for enriching for multiple traits.  As such the claims are deemed to be obvious in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662